DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1-10 are pending.  
Election/Restrictions
Applicant's election with traverse of Group I, claims 1-5, and the following species in the reply filed on 07/02/21 is acknowledged.  The traversal is on the ground(s) that the ISA found unity of invention and searching for one invention would cover the other.  This is not persuasive because the USPTO is not bound by the ISA and burden is not a factor in a 371 restriction but even if it was (arguendo) there would still be burden due to different searches being required (contrary to Applicant’s argument).  There does not appear to be any arguments specifically directed to the election of species requirement.

    PNG
    media_image1.png
    205
    437
    media_image1.png
    Greyscale


Claim(s) 2 (non-elected species) and 6-10 is/are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected subject matter, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 07/02/21.
Claim Rejections - 35 USC § 112(b)/second paragraph

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1, 3-5 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1 recites fine particles.  It is unclear what qualifies as a “fine” particle.
Claim 4 recites “having a surface tension” which is vague because it is unclear if this is the surface tension of the “hardcoat” in the intended use or if it is the surface tension of the coating composition itself.  It is noted that in the specification it appears to be the surface tension of the coating composition but this should be clarified in the claims.
The rest of the rejected claims not specifically addressed above are rejected because they depend from one of the claims specifically addressed above and therefore include the same indefiniteness issue(s) via their dependency.  


Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
If this application currently names joint inventors: in considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
When something is indicated as being “obvious” this should be taken as shorthand for “prima facie obvious to one having ordinary skill in the art to which the claimed invention pertains before the effective filing date of the invention”.
When a range is indicated as overlapping a claimed range, unless otherwise noted, this should be taken as short hand to indicate that the claimed range is obvious in view of the overlapping range in the prior art as set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).

Claim(s) 1, 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (U.S. 2010/0058955) in view of Mori (WO 2016/088901, see U.S. 2017/0240769).
Regarding claims 1, and 3-4, Tanaka discloses a hard coating composition for an optical plastic substrate comprising silane compound(s) within the claimed formula I (e.g., In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969).  Given a 1:1 ratio of water and organic solvent, the portion of water in the overall 50-90wt% range would overlap the claimed range for requirement 2 and claim 3 (the elected species) ([0141]).
The HLB of the leveling agent is not disclosed nor is the property of claim 4.  However, Mori is also directed to hard coating compositions for optical substrates (see abstract) that comprise silica based particles ([0028]) and leveling agents/surfactants (like in Tanaka) and teaches that a mixture of two leveling agents with high and low HLB values, overlapping the ranges for d21 and d22, with a ratio of the two leveling agents being 0.1-10.0, provides uniform thickness, smoothness and turbidity benefits ([0062]-[0071]).  The above weight ratio of leveling agents and the above ranges of HLB for the different leveling agents results in an overall HLB of the combined leveling agents that overlaps the claimed HLB of the D2 ingredient for requirement 2 and claim 3 (the elected species) (e.g., 0.1 parts of HLB 8 and 1 part of HLB 15 
Based on the above, embodiments of modified Tanaka overlap the embodiments of the present application that achieve the claimed surface tension property and therefore these overlapping embodiments in modified Tanaka inherently would have the same surface tension property (as in claim 4) as the corresponding embodiments of the present application.
Although use with a plastic substrate is taught as explained above, this is an intended use that is not given patentable weight.
Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tanaka et al. (U.S. 2010/0058955) in view of Mori (WO 2016/088901, see U.S. 2017/0240769), as applied to claim 1 above, and further in view of Muraguchi et al. (U.S. 2009/0061183).
Regarding claim 5, modified Tanaka discloses all of the above subject matter including applying the hard coating composition to optical plastic substrates but does not disclose polyamide substrates specifically.  However, this is an intended use that is not given patentable weight.
 “The claim preamble must be read in the context of the entire claim. The determination of whether preamble recitations are structural limitations or mere statements of purpose or use “can be resolved only on review of the entirety of the [record] to gain an understanding of what the inventors actually invented and intended to encompass by the claim.” If the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states, for example, the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitations, then the preamble is not considered a limitation and is of no significance to claim construction.” 
See MPEP 2111.02 II.
Additionally and alternatively (if arguendo the intended use was given weight, which it is not), given that the prior art teaches all subject matter explained in this rejection it is inherently capable of being used on a polyamide substrate.  
“During examination, statements in the preamble reciting the purpose or intended use of the claimed invention must be evaluated to determine whether the recited purpose or intended use results in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art. If so, the recitation serves to limit the claim. If a prior art structure is capable of performing the intended use as recited in the preamble, then it meets the claim.”
See MPEP 2111.02 II.  
Additionally and alternatively to the above, Muraguchi discloses that polyamide substrates were known types of the plastic optical substrates desired in modified Tanaka and would benefit from a hard coating being applied thereto (see abstract, [0163]).  Thus, it would have been obvious to have used a polyamide substrate as the optical plastic substrate called for in modified Tanaka as taught by Muraguchi because it is shown as being a suitable material for the same application as in modified Tanaka.


Conclusion
References cited in any corresponding foreign applications have been considered but would be cumulative to the above.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL B NELSON whose direct telephone number is (571)272-9886 and whose direct fax number is (571)273-9886 and whose email address is Michael.Nelson@USPTO.GOV.  The examiner can normally be reached on Mon-Sat, 7am - 7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300 (faxes sent to this number will take longer to reach the examiner than faxes sent to the direct fax number above).
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL B NELSON/
Primary Examiner, Art Unit 1787